DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US Pub 20190304098).
Re claim 1, Chen discloses a method for image segmentation, performed in a computer device, the method comprising: 
acquiring a to-be-segmented image (Figure 16 ‘raw image’; Paragraph 120); 
inputting the to-be-segmented image (Figure 16 raw image input into FCN module A; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) into an 
inputting the convolution characteristic pattern (Figure 16 output from FCN module A to input of FCN module B; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) into an input variable of a context- switchable neural network (Figure 16 output from FCN module A to input of FCN module B; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) and outputting context expression information (Figure 16 ‘FCN Module B’; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122); and 
generating an intermediate characteristic pattern (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122) for image segmentation (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122) according to the convolution characteristic pattern and the context expression information (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122).

Re claim 11, Chen discloses a computer device (Paragraphs 40-42, 46-48, 114), comprising a memory (Paragraphs 40-42, 46-48, 114) and a processor (Paragraphs 40-42, 46-48, 114), the memory storing a computer program which (Paragraphs 40-42, 46-48, 114), when executed by the processor, causing the processor (Paragraphs 40-42, 46-48, 114) to perform the steps of: 

inputting the to-be-segmented image (Figure 16 raw image input into FCN module A; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) into an input variable of a full convolution neural network (Figure 16 raw image input into FCN module A; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) and outputting a convolution characteristic pattern (Figure 16 ‘FCN Module A’; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122); 
inputting the convolution characteristic pattern (Figure 16 output from FCN module A to input of FCN module B; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) into an input variable of a context- switchable neural network (Figure 16 output from FCN module A to input of FCN module B; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) and outputting context expression information (Figure 16 ‘FCN Module B’; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122); and 
generating an intermediate characteristic pattern (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122) for image segmentation (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122) according to the convolution characteristic pattern and the context expression information (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122).

Re claim 21, Chen discloses a non-transitory computer-readable storage medium (Paragraphs 40-42, 46-48, 114) storing computer- readable instructions that 
acquiring a to-be-segmented image (Figure 16 ‘raw image’; Paragraph 120); 
inputting the to-be-segmented image (Figure 16 raw image input into FCN module A; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) into an input variable of a full convolution neural network (Figure 16 raw image input into FCN module A; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) and outputting a convolution characteristic pattern (Figure 16 ‘FCN Module A’; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122); 
inputting the convolution characteristic pattern (Figure 16 output from FCN module A to input of FCN module B; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) into an input variable of a context- switchable neural network (Figure 16 output from FCN module A to input of FCN module B; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122) and outputting context expression information (Figure 16 ‘FCN Module B’; Paragraphs 51, 71-74, 78, 80-81, 87-88, 101-105, 112-113, 120-122); and 
generating an intermediate characteristic pattern (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122) for image segmentation (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122) according to the convolution characteristic pattern and the context expression information (Figure 16 processing to output of ‘FCN module B’; Paragraphs 80-81, 88, 106-108, 112-113, 116-118, 120-122).
Allowable Subject Matter
Claims 2-10, 12-16 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 2, 12 and 22; the prior art fails to explicitly disclose the hyper pixel image segmenting.  Re claim 8; the prior art fails to explicitly disclose the specific training of the neural network described.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631